Reasons for Allowance

Claims 15-17, 21-26, 28-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 15 not found was an apparatus for aligning sections of pipe, the apparatus comprising first and second turnbuckle assemblies, each turnbuckle assembly comprises a first clevis, a second clevis, a rod, and a torqueing member; and a turnbuckle lug having a first portion coupled with the first turnbuckle assembly and a second portion integral with and extends away from the first portion, wherein the second portion is generally T-shaped and coupled with the first clamp jaw of the first clamp member; in combination with all of the limitations set forth in claim 15 of the instant invention.

None of the cited currently or previously prior arts, alone or combined, teaches or renders obvious the allowable subject matter of the instant invention.

The closest prior art, McClure (5,052,608) teaches a similar apparatus for aligning sections of pipe, however, does not explicitly teach that each clevis is threadedly engaged with the rod, that the second portion of the turnbuckle lug is generally T-shaped, that the first clamp jaws and the second clamp jaws of the first and second clamp members comprise a first frame and a second frame spaced apart from each other by one or more spacers in combination with the limitations set forth in claim 15 of the instant invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 6, 2021